

116 HR 3825 IH: To designate the facility of the United States Postal Service located at 401 Main Street in Brawley, California, as the “Helen Fabela Chávez Memorial Post Office Building”.
U.S. House of Representatives
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3825IN THE HOUSE OF REPRESENTATIVESJuly 18, 2019Mr. Vargas (for himself, Mr. Panetta, Mr. Cook, Mrs. Napolitano, Ms. Brownley of California, Mr. Cárdenas, Mr. Takano, Mrs. Torres of California, Mr. Khanna, Ms. Lee of California, Mr. Schiff, Mr. Cisneros, Mr. Sherman, Mr. Bera, Mr. Carbajal, Mr. Peters, Ms. Speier, Mr. Correa, Mr. Cox of California, Ms. Roybal-Allard, Mr. DeSaulnier, Ms. Hill of California, Mr. Costa, and Mrs. Davis of California) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 401 Main Street in
			 Brawley, California, as the Helen Fabela Chávez Memorial Post Office Building.
	
		1.Helen Fabela Chávez Memorial Post Office Building
 (a)DesignationThe facility of the United States Postal Service located 401 Main Street in Brawley, California, shall be known and designated as the Helen Fabela Chávez Memorial Post Office Building.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Helen Fabela Chávez Memorial Post Office Building.
			